Citation Nr: 1819942	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-27 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a low back condition.

6. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Richard K. Hurley Jr., Esq.

WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his brother


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to August 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during an October 2017 videoconference hearing.  A transcript of that proceeding is associated with the claims file.

The service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed claims for service connection for bilateral hearing loss and tinnitus in October 2007, which the RO denied in a January 2008 rating decision.  He filed a Notice of Disagreement (NOD) in January 2008 and the RO issued a Statement of the Case (SOC) in August 2008.  The Veteran did not file a substantive appeal or new and material evidence within one year, and the decision became final. 

2. New and material evidence has been received to reopen the claims for service connection for hearing loss and tinnitus.


CONCLUSION OF LAW

The January 2008 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  New and material evidence has been received to reopen the claims.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the June 2014 SOC and will not be repeated here in full.  

After a full review of the record, the previously denied service connection claims for hearing loss and tinnitus are reopened for the following reasons.

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus in October 2007, which the RO denied in a January 2008 rating decision.  He filed a NOD in January 2008 and the RO issued an SOC in August 2008.  Regarding both claims, the RO did not concede in-service acoustic trauma based on the Veteran's military occupational specialty (MOS) as a field radio operator.  Although the RO found that he had current diagnoses of bilateral hearing loss and tinnitus, it concluded that the evidence failed to show that either of those conditions occurred in or was caused by service.  Moreover, the RO found that bilateral hearing loss did not manifest to a compensable degree within one year of service.  The Veteran did not file a substantive appeal or new and material evidence within one year, and the 2008 rating decision became final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In this case, new and material evidence has been received to reopen the service connection claims for bilateral hearing loss and tinnitus.  Since the January 2008 rating decision, additional photographs with accompanying commentary have been received, bolstering the Veteran's account of in-service noise exposure.  He previously had submitted related photographs with his January 2008 notice of disagreement.  However, the additional photographs and commentary, as well as the 2017 Board hearing testimony and other lay statements received since the January 2008 rating decision, add more context and support for his alleged in-service noise exposure through trainings involving weapons firing without proper ear protection.  See photographs with commentary regarding in-service weapons training received September 2010; see also photographs with commentary received October 2017 (including photograph represented as showing Veteran shooting with no ear protection).  The additional lay evidence regarding in-service noise exposure must be presumed credible for purposes of the determination whether to reopen.  See Justus, supra.

Furthermore, additional lay evidence has been received suggesting continuous hearing loss and tinnitus symptomatology since the alleged in-service noise exposure.  See October 2017 Board hearing testimony; October 2017 statements by Veteran and family members.  This lay evidence provides additional context and details regarding the onset, nature, and course of his alleged current disabilities of bilateral hearing loss and tinnitus.  His testimony regarding continuous symptoms since in-service noise exposure bolsters his claim of continuity of symptomatology and/or a possible direct relationship between such in-service noise exposure and his alleged current hearing loss and tinnitus.  Likewise, his mother's October 2017 statement (recalling her observations of the Veteran's hearing impairments and his tinnitus complaints very soon after separation, when he lived with her), further supports his contentions of continuous tinnitus and hearing loss symptoms since service.  The additional lay evidence regarding continuous hearing loss and tinnitus symptoms since service must be presumed credible for purposes of determining whether to reopen.  See Justus, supra.

In summary, the evidence summarized above raises a reasonable possibility of substantiating the service connection claims for bilateral hearing loss and tinnitus.  As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen both claims.  See 38 C.F.R. § 3.156.  Accordingly, the claims are reopened.  To that extent only, the claims are granted.  As discussed further below, both claims must be remanded for further development.


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened; to that extent only, the appeal is granted.


REMAND

In this case, VA's duty to assist has not been satisfied.  Therefore, a remand is necessary for the following further development.

I. Service Connection for Bilateral Hearing Loss and Tinnitus

* VA treatment records: VA audiology treatment records reference audiometric data, including audiograms, but the audiograms themselves are not of record.  See September 2007 VA audiology note (diagnosing mild to moderately severe sensorineural hearing loss based upon audiometric data); see also November 2007 VA primary care note (referencing future scheduled appointment for audiogram, although the referenced November 2007 audiogram itself is not of record).

* VA audiological evaluation: The Board concedes that the Veteran was exposed to noise during service, in including from weapons firing without proper hearing protection and his verified MOS as a field radio operator.  A September 2007 VA audiology note suggested a relationship between the Veteran's reported in-service noise exposure and his mild to moderately severe sensorineural hearing loss diagnosed at that time.  The September 2007 VA audiology note reported speech discrimination scores using the W-22 word list as opposed to the Maryland CNC word list.  Moreover, lay statements and hearing testimony (summarized above regarding the petition to reopen) also suggest continuity of hearing loss and tinnitus symptomatology, and/or a direct relationship between the conceded in-service noise exposure and his alleged current hearing loss and tinnitus.  Accordingly, a VA audiological evaluation is warranted to determine whether the Veteran currently has bilateral hearing loss for VA purposes and for etiology opinions regarding both bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

II. Service Connection for an Acquired Psychiatric Disability

* VA treatment records: There are multiple references in the record to the Veteran's inpatient psychiatric hospitalizations, including a 1993, involuntary inpatient psychiatric hospitalization at the Tampa VA Medical Center (VAMC).  Moreover, he testified during the 2017 Board hearing that he attempted to obtain treatment at the Tampa VAMC soon after service separation around 1988.  The earliest VA treatment records in the claims file from this facility appear to be from April 1994.  See CAPRI file received June 2013.  Accordingly, the RO must attempt to obtain the missing VA inpatient psychiatric treatment records, including any archived or retired paper records.
 
* Private treatment records:  The Board's review of the record indicates that private mental health treatment records from the following facilities and approximate time periods remain outstanding:

o Harbor Behavioral Health Care Institute, involuntary psychiatric hospitalization in approximately 1992 (referenced in various private treatment records from this facility received in April 2001);

o Dr. Laird with Spring Hill (private mental health provider identified by Veteran in October 2017 VA Form 21-8940 / TDIU claim form; but specific treatment dates and full facility / provider names not provided);

o Greenbriar Recovery in Brooksville, Florida, approximately 1993 (2017 Board hearing tr. at 12);

o Dr. R.L. Lowrey, approximately 1997 to the present: see February 2007 VA outpatient mental health record (noting referring mental health provider was "Dr. Lowry [sic]"); October 2017 letter from Dr. R.L. Lowrey (referencing counseling from July 2016 to April 2017);

o Dr. S.A. Song, approximately 2007 to 2010: The RO adequately attempted to obtain private mental health records from this provider without success, as the provider refused to disclose the records.  The Veteran is advised that it is ultimately his responsibility to submit evidence in support of his claim, and his treatment records from Dr. Song are relevant to the psychiatric service connection claim on appeal.  It is in the Veteran's best interest to obtain these outstanding private treatment records and provide them to VA.

* Ship logs: The Veteran reported an incident in approximately March 25, 1985 when a helicopter in which he was a passenger dropped hundreds of feet multiple times soon after the helicopter took off from his ship, the USS Tarawa ("helicopter incident").  The RO unsuccessfully attempted to verify the helicopter incident, the Veteran's alleged in-service stressor.  See December 2010, February 2011 RO requests to Marine Aviation Logistics Squadron 36 and negative response received March 2011; see also Naval Safety Center negative response received July 2011.  Moreover, the Veteran's Congressman's office attempted to verify the helicopter incident by requesting information from the Marines Corps Education Command (MCED), which sent a negative response letter dated March 2011 with enclosed command histories.  MCED noted that the enclosed command histories did not specifically reference the reported March 1985 helicopter incident.  MCED's response letter also directed the Congressman's office to attempt to contact the Naval Historical Center, Ships History Branch or Aviation History Branch, to make further verification attempts.  The RO did not do so as part of its development efforts.  Therefore, the RO should contact the Naval Historical Center and all other appropriate institutions and request the March 1985 ship logs from the USS Tarawa (LHA-1) to make another attempt to verify the alleged helicopter incident.

* Federal personnel records:  The Veteran has suggested that he medically retired from his employment as a Tampa VAMC medical clerk around June 2001 at least in part due to his psychiatric disabilities.  See 2001-2002 SSA disability claim records; October 2017 TDIU claim form.  Thus, the RO should attempt to obtain these records from OPM.

* Service personnel records: The Veteran has made statements alleging disciplinary issues during service.  See, e.g., March 2012 VA outpatient alcohol and drug treatment program note (noting regarding military history report that he went AWOL and spent one week in the "brig," and had one Article 15).  The RO obtained some of his service personnel records, which do not include disciplinary records.  Upon remand, the RO specifically should request all outstanding service personnel records referencing disciplinary issues, as they may suggest in-service behavioral issues.

* Other records: An October 2011 VA psychology note indicates that the Veteran reported that he had a newspaper article in his possession that referenced the alleged helicopter incident (summarized above).  The RO should ask the Veteran to submit that newspaper article because it may verify his alleged in-service stressor.

* VA psychiatric opinion: If and only if the alleged in-service stressor regarding the helicopter incident is verified, or other evidence is obtained per the developed above suggesting in-service mental health issues, then the RO should afford the Veteran a VA medical opinion (and/or a VA examination, if the examiner finds one is necessary) regarding the etiology of the each of his current psychiatric diagnoses.

III. Service Connection for a Back Disability

* Ship logs: The Veteran contends that his current back condition arose from a fall very soon after the alleged March 1985 helicopter incident summarized above.  Therefore, the development detailed above regarding efforts to obtain ship logs for the psychiatric claim also applies to the back claim. 

* Federal personnel records:  The Veteran has suggested that he medically retired from his employment as a Tampa VAMC medical clerk around June 2001 due at least in part to his back disability.  See 2017 Board hearing testimony; 2001-2002 SSA disability claim records.  As discussed above, the RO should make efforts to obtain the Veteran's federal personnel records. 

* VA medical opinion: If and only if the alleged helicopter incident and any consequent, alleged in-service back injury is verified, then the RO should afford the Veteran a VA medical opinion (and/or a VA examination, if the examiner finds one is necessary) regarding the etiology of the Veteran's current back diagnoses.

Furthermore, a June 2001 SSA psychological evaluation noted that the Veteran had SSA benefits in the past that discontinued around 1997.  The Veteran stated during the 2017 Board hearing that he had obtained SSA Supplemental Security Income (SSI) benefits that SSA later discontinued.  The RO obtained records from the Veteran's later, 2001 SSA disability benefits claim.  However, records from the Veteran's earlier SSI benefits claim appear to be outstanding.  The RO should attempt to obtain those outstanding SSA records as well.

Finally, as this matter must be remanded for the reasons explained above, updated VA treatment records since May 2013 also should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter asking him to submit the following documents that he may have in his possession:

a. all private mental health treatment records from Dr. S.A. Song;

b. the newspaper article regarding the helicopter incident referenced in the October 2011 VA psychology note (summarized above).

Associate all submitted records and all responses from the Veteran or his representative with the claims file.

2. Obtain and associate with the claims file all outstanding VA treatment records from the Tampa VAMC, including all associated outpatient clinics (OPCs) (including the Pasco VA OPC) from the following time periods:

a. 1988 to 1994, including specifically all records from the Veteran's 1993 inpatient psychiatric hospitalization.  This must include a search of archived or retired paper records.  All efforts to obtain these records, including any searches of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.  

b. May 2013 to the present.

c. Also, locate and associate with the record the Veteran's complete September 2007 and November 2007 VA audiology treatment records from the Tampa VAMC / Pasco OPC, to include audiometric results (pure tone testing, audiograms, speech reception thresholds, word recognition and discrimination scores, and all other audiometric data) referenced in the September 21, 2007 VA audiology note and the October 10, 2007 VA primary care note.  See CAPRI file received in June 2013.

3. After obtaining the necessary releases from the Veteran, request all medical records from the following identified private providers:

a. Harbor Behavioral Health Care Institute, approximately 1992 (inpatient psychiatric hospitalization);
b. Dr. Laird with Spring Hill (specific mental health treatment dates unknown);
c. Greenbriar Recovery (substance abuse treatment) in Brooksville, Florida, approximately 1993;
d. Dr. R.L. Lowrey (psychologist), approximately 1997 to the present;
e. All other private medical providers who provided relevant treatment for the conditions at issue in this appeal that the Veteran may identify in the appropriate releases.

If additional, relevant care is referenced in these private treatment records, then the RO should attempt to obtain records of that care as well.

All such requests and any negative responses must be associated with the file.  If any such records are unavailable, then the RO should notify the Veteran and his representative.

4. Request the March 1985 ship deck logs or any other documentation from the USS Tarawa (LHA-1) from all appropriate institutions, including but not limited to the Naval Historical Center, Ships History Branch and the Aviation History Branch, to attempt to verify the alleged helicopter incident (summarized above). 

Document all such efforts and any negative responses in the claims file.  If the RO needs any additional information from the Veteran to request the ship logs as instructed above, then please send him and his representative a letter requesting such information.  Document all responses in the file. 

5. Obtain and associate with the claims file all outstanding SSA records from the Veteran's SSI benefits claim (in which benefits were discontinued in approximately 1997).  Document all such efforts and any negative responses in the claims file.  


6. Contact the (1) Tampa VAMC, (2) U.S. Office of Personnel Management (OPM), and (3) any other appropriate records depository and request all of the Veteran's 2001 federal personnel records related to his medical / disability retirement from his employment with the Tampa VAMC.  If the records are not available, or the search for such records otherwise yields negative results, that fact must be clearly documented in the claims file.  

If the RO concludes that it is reasonably certain that these records do not exist or further efforts to obtain them would be futile, then the Veteran and his representative should be notified.

7. Contact all appropriate institutions to secure the Veteran's complete service personnel records, including specifically those relevant to all disciplinary issues (e.g., Article 15 proceedings, counseling records, and references to incident when Veteran alleges he went "AWOL").  Document all attempts and any negative responses.  Upon receipt of any negative responses, promptly notify the Veteran and his representative.

8. Then, only after completing all steps above, to the extent possible, proceed with the following instructions.

9. Schedule a VA audiological evaluation and etiology opinion.  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with a full supporting rationale: 

a. Does the Veteran have a current diagnosis of bilateral hearing loss?  Please expressly consider the September 2007 VA audiology treatment record diagnosing moderately severe sensorineural hearing loss and the accompanying audiogram.

b. Assuming the VA examiner diagnoses bilateral hearing loss, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current bilateral hearing loss either began during or was otherwise caused by his military service?  Please expressly consider the Veteran's conceded in-service noise exposure from weapons firing without proper hearing protection, as well as his verified MOS as a field radio operator.

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current tinnitus either began during or was otherwise caused by his military service?  Please expressly consider the Veteran's conceded in-service noise exposure from weapons firing without proper hearing protection, as well as his verified MOS as a field radio operator.

If any of the requested opinions are not possible without resort to mere speculation, then the examiner must explain why.

10. If and only if the documentary development requested above results in the verification of the Veteran's alleged in-service back injury arising from the March 1985 helicopter incident (summarized above), or otherwise suggests in-service back issues, then, schedule a VA medical opinion with a qualified medical examiner.  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with a full supporting rationale: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current back condition either began during or was otherwise caused by his military service, including the March 1985 helicopter incident?  

If the examiner finds that the requested opinion cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

11.  If and only if the documentary development requested above results in the verification of the Veteran's alleged in-service stressor involving the March 1985 helicopter incident (summarized above), or otherwise suggests in-service mental health issues, then, schedule a VA medical opinion with a qualified mental health examiner.  The claims file must be made available to and reviewed by the examiner.  After reviewing the record, the examiner should answer the following, with a full supporting rationale: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current psychiatric diagnoses since August 2010 either began during or were otherwise caused by his military service, including the March 1985 helicopter incident?  Please consider this question separately as to all of the Veteran's current psychiatric diagnoses documented since August 2010, including: PTSD; major depressive disorder; bipolar II disorder; bipolar disorder NOS; anxiety disorder NOS; panic attacks without agoraphobia; alcohol abuse in early remission; and cannabis dependence in early remission.

If the examiner finds that the requested opinion cannot be provided without a VA examination, then the RO shall schedule one.  If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

12. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


